Citation Nr: 1455618	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-21 287	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic bilateral otitis externa, also characterized as bilateral earaches.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded by the Board for additional development in August 2013 and is now ready for appellate review. 
  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Veteran also has a paperless, electronic Virtual VA file that contains evidence that is duplicative of that contained in the VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A current disability associated with bilateral otitis externa treated in service is not demonstrated. 


CONCLUSION OF LAW

The criteria for service connection for bilateral otitis externa have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2006 letter, sent prior to the initial unfavorable decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for otitis externa, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was afforded VA examinations in September 2013 and April 2014, and the Board finds that these examinations are adequate to decide the issue remaining on appeal as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered in conjunction with the September 2013 VA examination considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issue decided herein has been met.  
 
As indicated previously, the Board remanded the Veteran's claim in August 2013, the purpose of which was to provide the Veteran with an opportunity to identify any outstanding treatment records pertinent to the claim for service connection for otitis externa and afford him a VA examination so as to determine whether he had a current disability associated with otitis externa and, if so, whether such was etiologically related to service.  

Following the remand, the RO provided the Veteran with a letter in August 2013 requesting that he identify any outstanding treatment records, and he responded by completing forms authorizing the RO to obtain additional records.  The RO conducted the appropriate development to obtain all such additional available records, and the reports from the VA examinations afforded the Veteran in September 2013 and April 2014 were in accord with the instructions of the August 2013 remand.  Therefore, the Board finds that there has been substantial compliance with the August 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As otitis externa is not considered a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for such disorder.   

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this regard, although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect treatment of the Veteran for otitis externa in September 1961 after diving into a pool the previous day, and it was noted that there was a recurrent history of this condition secondary to swimming.  No further treatment for this condition was shown during service, and the January 1964 separation examination did not reflect otitis externa and the examination of the ears conducted at that time was negative.  

Beginning with his original claim filed in August 2006, the Veteran reported that he began having ear infections during service due to the pressurization aircraft when he was running maintenance checks.  [The Veteran's DD Form 214 documents a military occupational specialty that would be consistent with performing aircraft maintenance.]  The audiologist also noted that while she was not asked to provide a medical opinion regarding earaches-which the Veteran described at this examination-this matter should be referred to a physician for a nexus opinion. 

The August 2013 remand directed that the Veteran be afforded an examination by a VA physician to determine whether he suffered from a chronic disability associated with earaches, such as otitis externa, and, if so, whether such disability was etiologically related to service.  Such an examination-by a VA physician-was completed in September 2013, and it was specifically noted that the claims file, but no additional records, was reviewed.  The history recoded therein was that the Veteran had otitis externa during military service and that the Veteran reported post service "very short-lived piercing ear pain which occurs off and on."  The examiner noted that the Veteran did not currently have otitis externa nor "chronic disability" to explain his intermittent ear discomfort.  Following a physical examination of the ears, which was negative, the examiner found that it was less likely than not that the claimed ear disability was incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that while the Veteran was service connected for tinnitus and impaired hearing, the examination did not show any additional ear disorder.  

This same VA physician examined the Veteran again in April 2014, and she noted that she had reviewed the Veteran's claims file and "additional" records in the form of VA treatment records.  The history recorded therein again noted the in-service otitis externa, and the Veteran's current report of, "from time to time," a "full feeling" in the left ear which prompted him to put some warm oil drops in this year.  He reported his belief that using these drops prevented ear infections.  He could not recall the last time he had "full blown" otitis and denied "regular" left ear pain or infection.  The physical examination was negative, and the examiner noted that because no chronic earaches or [ear] disability was identified, a nexus opinion was not necessary.

Review of the record does not otherwise reveal a current disability associated with otitis externa proximate or subsequent to the August 2006 filing of the claim for service connection.  In this regard, a private treatment report dated in November 2013 shows the Veteran reporting no ear pain.  The Veteran is not competent to provide evidence as to such complex medical questions as whether there is a current disability such as otitis externa.  Thus, the claim for service connection for otitis externa must be denied on the basis of there being no current disability.  Brammer, McClain, Romanowsky, supra.  In making this determination, the Board finds that as the preponderance of the evidence is against the claim for service connection for otitis media, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert, supra. 

ORDER

Service connection for chronic bilateral otitis externa, also characterized as bilateral earaches, is denied. 



____________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


